DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-18 , 20-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1-10 are allowed for the same reason as stated in office action dated 4/5/2022.
Claim 11 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: the processor is configured to extract, from the at least one memory test, a location of at least one fail bit to be repaired in the memory block, obtain an available repair resource in the memory for repairing the memory block, determine whether the at least one fail bit is unrepairable according to the location of the at least one fail bit in the memory block, the available repair resource, and a function obtained by machine learning from a database containing unrepairable bit patterns and corresponding available repair resources, and in response to determining that the at least one fail bit is unrepairable, control the memory testing device to mark the memory block as unrepairable or to reject the memory, and a combination of other limitations in the independent claims.
 Claim 17 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: wherein the instructions, when executed by the processor, further cause the processor to assign a plurality of weights correspondingly to the plurality of weak bits, wherein, among the plurality of weights assigned to the plurality of weak bits, a higher weight is assigned to a weak bit with a higher weakness level and a lower weight is assigned to a weak bit with a lower weakness level, formulate the objective function of the COP based on the plurality of weights and locations of the plurality of weak bits in the memory block, and optimize the solution of the COP by optimizing the objective function of the COP, to preferentially repair the weak bit with the higher weight over the weak bit with the lower weight, and a combination of other limitations in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827